Per Curiam.

Had the second count been considered at the trial, the plaintiff might have had a verdict for a return of the premium. But where no notice is taken of that point to the jury, the Court will not send the cause to a new trial for that object only. The verdict respects only the demand for a loss. The plaintiff is not without his remedy. Should the note given for the premium be put in suit, the proceedings in this action would furnish a defence against it; or even if judgment be recovered upon the note, and the same be satisfied, the plaintiff might recover the money back in an action for money had and received. The plaintiff can take nothing by his motion, (a)

Judgment on the verdict. 
(3)


 Vide Whitcomb vs. Williams, 4 Pick. 228. — Cornwall vs. Gould, 4 Pick. 444. — Webster vs. Lee, 5 Mass. Rep. 334. — Hodges vs. Hodges, 9 Mass. Rep. 370. — Smith vs. Whiting, post, 445.


 1 East, 97, in notis, cited also in Penson vs. Lee. —Marsh. 558